ACCEPTED
                                                                             01-13-00963-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                        7/22/2015 5:22:32 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                    No. 01-13-00963-CV

                                                           FILED IN
           IN THE FIRST COURT OF APPEALS            1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
                  HOUSTON, TEXAS
                                                    7/22/2015 5:22:32 PM
                                                    CHRISTOPHER A. PRINE
                                                            Clerk
      MEDICAL DISCOUNT PHARMACY, L.P.,
LIFECHEK ROSENBERG GP, INC., LIFECHEK, INC., AND
       BRUCE V. GINGRICH, INDIVIDUALLY,
                                                     Appellants
                              v.

                    STATE OF TEXAS,
                                                       Appellee


                        On Appeal from
                 Cause No. 12-DCV-196841
    In the 434th District Court of Fort Bend County, Texas


  APPELLANTS’ MOTION FOR EXTENSION OF TIME
       TO FILE MOTION FOR REHEARING



                  Levon G. Hovnatanian
                 State Bar No. 10059825
               hovnatanian@mdjwlaw.com
                    Bruce E. Ramage
                 State Bar No. 16492500
                 ramage@mdjwlaw.com
       MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                  808 Travis, 20th Floor
                  Houston, Texas 77002
                 (713) 632-1700 – Phone
               (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:

      Come now the appellants—Medical Discount Pharmacy, L.P., Lifechek

Rosenberg GP, Inc., Lifechek, Inc., and Bruce V. Gingrich, Individually

(collectively, “Appellants”)—and respectfully move for a 30-day extension of time

to file their motion for rehearing. Appellants have neither requested nor received a

previous extension of time to file their motion for rehearing.

      The Court issued its opinion and judgment on July 7, 2015. Thus, any

motion for rehearing is due on Wednesday, July 22, 2015. See Tex. R. App. P.

49.1. Because this motion for extension of time to file motion for rehearing is filed

on Wednesday, July 22, 2015, it is timely filed. See Tex. R. App. P. 49.8.

      The facts reasonably relied upon to explain the need for an extension of time

are as follows. Levon G. Hovnatanian, Appellants’ appellate counsel, has been

extremely busy with other pressing matters, including:

      1.     One of Mr. Hovnatanian’s friends recently died of cancer,
             leaving a husband and two small children. Mr. Hovnatanian
             has spent time trying to help the family.

      2.     Mr. Hovnatanian is working on the brief of appellee Integrity
             Insurance Solutions, due on July 31, 2015, in Cause No. 14-15-
             00042-CV; Benson Scott Wyly v. Essex Insurance Company,
             U.S. Risk, Inc., and Integrity Insurance Solutions; in the
             Fourteenth Court of Appeals.




                                          1
      3.    Mr. Hovnatanian is preparing the Brief of Appellee BNSF
            Railway Company, due on July 22, 2015, in Cause No. 05-14-
            01575-CV; William T. Dickson, Appellant v. BNSF Railway
            Company and Fellers Snider Blankenship Bailey & Tippens,
            P.C.; in the Fifth Court of Appeals.

      4.    Mr. Hovnatanian prepared, and, on July 8, 2015, submitted the
            Brief of Amici Curiae American Insurance Association and
            Property Casualty Insurers and Association of America in
            Cause No. 13-0673; Roy Seger, et al. v. Yorkshire Insurance
            Co., Ltd. and Ocean Marine Insurance Co., Ltd.; in the
            Supreme Court of Texas.

      5.    Mr. Hovnatanian is preparing for oral argument on behalf of
            respondent Liberty Insurance Corporation in Cause No. 14-
            0753, U.S. Metals, Incorporated v. Liberty Mutual Group,
            Incorporated d/b/a Liberty Insurance Corporation; scheduled
            for September 2, 2015, in the Supreme Court of Texas.

      Considering the above, Appellants respectfully move the Court for an

extension of time of 30 days to file their motion for rehearing, that is, to and

including Friday, August 21, 2015.




                                       2
                                   Respectfully submitted,

                                   MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                   By: /s/ Levon G. Hovnatanian
                                       Levon G. Hovnatanian
                                       State Bar No. 10059825
                                       hovnatanian@mdjwlaw.com
                                       Bruce E. Ramage
                                       State Bar No. 16492500
                                       ramage@mdjwlaw.com
                                   808 Travis, 20th Floor
                                   Houston, Texas 77002
                                   (713) 632-1700 – Telephone
                                   (713) 222-0101 – Facsimile

                                   ATTORNEYS FOR APPELLANTS MEDICAL
                                   DISCOUNT PHARMACY, L.P., LIFECHEK
                                   ROSENBERG GP, INC., LIFECHEK, INC.,
                                   AND BRUCE V. GINGRICH, INDIVIDUALLY

                      CERTIFICATE OF CONFERENCE

      This is to certify that on July 22, 2015, the undersigned attempted to confer
with Ms. Rosemarie M. Donnelly, lead appellate counsel for the State of Texas,
regarding whether she opposes this motion, but was unable to reach her.


                                   /s/ Levon G. Hovnatanian
                                   Levon G. Hovnatanian

                      CERTIFICATE OF COMPLIANCE

        This is to certify that this computer-generated motion for extension of time
to file motion for rehearing contains 390 words.

                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian
                                      Dated: July 22, 2015


                                         3
                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
motion has been forwarded to all counsel listed below on this 22nd day of July,
2015, by the methods indicated below:

      Ms. Rosemarie M. Donnelly
      Office of The Attorney General
      Consumer Protection and Public Health Division
      808 Travis, Suite 1520
      Houston, TX 77002
      rosemarie.donnelly@texasattorneygeneral.gov
      (Attorneys for appellee the State of Texas)
      (via e-filing and e-mail )


                                    /s/ Levon G. Hovnatanian
                                    Levon G. Hovnatanian




                                       4